Denny, J.
The plaintiffs having sustained their injuries in the State of Virginia, their right to recover therefor must be determined by the law of that jurisdiction. Wise v. Hollowell, 205 N. C. 286, 171 S. E. 82; *781Baird v. Baird, 223 N. C. 730, 28 S. E. (2) 225; Harper v. Harper, and Wickham v. Harper, 225 N. C. 260, 34 S. E. (2), 185.
The defendant contends that at the time the plaintiffs were injured they were his guests within the meaning of the Virginia guest statute, which reads as follows: “No person transported by the owner or operator of any motor vehicle as a guest without payment for such transportation and no personal representative of any such guest so transported, shall be entitled to recover damages against such owner or operator for death or injuries to the person or property of such guest resulting from the operation of such motor vehicle, unless such death or injury was caused or resulted from the gross negligence or willful and wanton disregard of the safety of the person or property of the person being so transported on the part of such owner or operator.” Virginia Code of 1942, Section 2154 (232).
The plaintiffs contend, however, that when the defendant informed Harold Morse that he could not make the trip to New Jersey because he was without funds, and consented to go only after Harold Morse agreed to purchase all the gas and oil to be used on the trip, they were not guest passengers within the purview of the Virginia statute.
In our opinion, if the plaintiffs were not guest passengers within the purview of the Virginia statute, the evidence of negligence adduced in the trial below is sufficient to carry these cases to the jury, otherwise not. We do not think the evidence is sufficient to establish “gross negligence or willful and wanton disregard of the safety” of these plaintiffs at the time of their injury, which finding is a prerequisite to a recovery under the provisions of the Virginia statute. Hale v. Hale, 219 N. C. 191, 13 S. E. (2) 221; Keen v. Harmon, 183 Va. 670, 33 S. E. (2) 197; Woodrum v. Holland, 185 Va. 690, 40 S. E. (2) 169; Austin v. Austin, 186 Va. 382, 43 S. E. (2) 31; Hill v. Bradley, 186 Va. 394, 43 S. E. (2) 29; Reel v. Spencer, 187 Va. 530, 47 S. E. (2) 359; Miller v. Ellis, 188 Va. 207, 49 S. E. (2) 273.
The authorities are not altogether in agreement as to what facts and circumstances are necessary to destroy the relationship of host and guest under the provisions of guest statutes, where the passenger is riding in an automobile or other motor vehicle by invitation or permission of the owner or possessor thereof.
However, the weight of authority seems to be to the effect that where the owner of a vehicle insists upon or requests that a passenger obligate himself to share the expenses of a trip, and the passenger agrees to be so obligated, the agreement wall constitute such a “payment for transportation” as will defeat the relationship of host and guest. McMahon v. DeKraay, 70 S. D. 180, 16 N. W. (2) 308; Fortuna v. Sangster, 296 N. Y. 923, 73 N. E. (2) 40; Miller v. Fairley, 141 Ohio St. 327, 48 N. E. *782(2) 217; Sprenger v. Braker, 71 Ohio Ap. 349, 49 N. E. (2) 958; Pence v. Berry, 13 Wash. (2) 564, 125 P. (2) 645; Teders v. Rothermel, 205 Minn. 470, 286 N. W. 353; Smith v. Clute, 277 N. Y. 407, 14 N. E. (2) 455; Potter v. Juarez, 189 Wash. 476, 66 P. (2) 290; Beer v. Beer, 52 Ohio Ap. 276, 3 N. E. (2) 702; Copp v. Vanhise (1914; C. C. A. 9th), 119 F. (2) 691; Campbell v. Campbell, 104 Vt. 468, 162 A. 379, 85 A. L. R. 626; Kerstetter v. Elfman, 327 Pa. 17, 192 A. 663.
We think the opinion in the case of Hale v. Hale, supra, supports this view. There Barnhill, J., speaking for the Court, said : “The motorist who transports for pay or some other direct benefit is accountable as at common law, while the ‘host’ who transports his ‘guest without payment for such transportation’ is liable only for injuries caused by his gross negligence or willful or wanton misconduct. The passenger is ‘a guest without payment for such transportation’ when there is no contractual relationship between the parties under which the passenger was obligated to pay for the transportation and there are no suificient facts to show that the transportation was contractually for the mutual benefit of both the passenger and the operator. Master v. Horowitz, 262 N. Y. 609, 188 N. E. 86, 95 A. L. R. 1182. It does not include persons who are being transported for the mutual benefit of both the passenger and the operator or owner of the car. However, the extent and nature of the reciprocal advantages which will exclude the passenger are not unlimited but are confined to certain definite relations, such as Master and Servant, and to tangible benefits accruing from the transportation—as in saving time for which he, as master, pays—facilitation of a servant’s work, or the like. Kruy v. Smith, 144 Atl. 304; Sullivan v. Richardson, 6 Pac. (2) 567; Crawford v. Foster, 293 Pac. 841 (Cal.); Master v. Horowitz, supra; Chaplowe v. Powsner, 175 Atl. 470 (Conn.), 95 A. L. R. 1177.”
In the case of McMahon v. DeKraay, supra, which was an action to recover for personal injuries sustained in Arkansas, the appeal presented the identical question now before us. The Arkansas statute, like the Virginia statute, excluded recovery except for gross negligence when the guest was transported “without payment for such transportation.” The Supreme Court of South Dakota said : “Reason, and these authorities, have induced the conclusion that notwithstanding the fact that a trip may have a social complexion, if the owner of the vehicle insists upon a prearrangement by which his passenger friend is obligated to share the expense, the provision thus made is for such a payment for the transportation as will defeat the relationship of host and guest under the Arkansas statute.”
In Smith v. Clute, supra, the Court of Appeals of New York, in considering whether or not a statute of the State of Montana, permitting a guest to sue only for gross negligence, precluded the plaintiff from recov*783ery, notwithstanding the existence of an agreement which required the plaintiff to pay her pro rata part of the expenses on a trip to California, the Court said : “The question whether sharing expenses of an automobile trip results in such benefit to the owner or operator as to take a passenger out of the purvieuv of a guest statute has been before the courts in a number of cases. Where there is no fixed understanding or agreement for sharing expenses, but merely a likelihood or a general statement by the passenger that he will pay his share, it is not sufficient . . ., and this court has so held. . . . On the other hand, where there is a definite agreement, as in the case at bar, a number of states have permitted recovery for ordinary negligence, holding the passenger who contributed toward the expenses was not a guest within the purview of the statute.” And the court held the plaintiff was not a guest within the purview of the Montana statute.
Likewise, the same court, in considering the Virginia statute in Fortuna v. Sangster, supra, held that the evidence in the case showed there ovas a fixed agreement between the passengers in the automobile involved and the owner and driver thereof, to pay a given proportion of the expenses of the trip which took such passengers “out of the class of gratuitous guests within the meaning of the Virginia statute. Motor Vehicle Code of Virginia, Sec. 2154, subsec. 232.”
The authorities seem to hold uniformly that the word “guest” within the meaning of the various automobile guest statutes, denotes one whom the owner or possessor of an automobile or other vehicle permits or invites to ride with him without receiving any remuneration or other benefit therefor, except such slight benefits as may be classed as mere courtesies. These authorities also hold that the voluntary offer or insistence of a guest to share the expenses of an automobile trip, or the voluntary purchase of gas and oil by such guest while on a trip, will not destroy the relationship of host and guest within the meaning or purview of automobile guest statutes. Such voluntary contributions to the expense of an automobile trip, will not ordinarily be construed as compensation or payment for transportation, but will be considered mere acts of courtesy. Hale v. Hale, supra; Fiske v. Wilkie, 67 Cal. Ap. (2) 440, 154 P. (2) 725; Brady v. Harris, 308 Mich. 234, 13 N. W. (2) 273; McDougald v. Coney, 150 Fla. 748, 9 So. (2) 187; Bushouse v. Brow, 297 Mich. 616, 298 N. W. 303; McCown v. Schrom, 139 Neb. 738, 298 N. W. 681; Mayer v. Puryear (1940 C. C. A. 4th), 115 F. (2) 675; Stephen v. Spaulding, 32 Cal. App. (2) 326, 89 P. (2) 683; Elliott v. Benner, 146 Kan. 827, 73 P. (2) 1116; Vance v. Grohe, 223 Iowa 1109, 274 N. W. 902; Master v. Horowitz, supra.
Each case must be decided in the light of its own facts. Here the evidence tends to show that the defendant was anxious to make this trip, but *784was without sufficient funds to do so. Whether or not the plaintiff, Harold Morse, and the defendant entered into an agreement which obligated Morse to purchase the gas and oil to be consumed on the trip and such agreement was made a condition or consideration, without which the defendant would not have undertaken the trip, is a question for the jury. If such a contract was made, we think payment of the gas and oil bills would constitute “payment for transportation” within the purview of the Virginia guest statute.
We deem it unnecessary to discuss and distinguish the additional authorities cited by the appellee.
The motion for judgments as of nonsuit should have been overruled.
Reversed.